 Case 2:20-cv-00659-DAO Document 11 Filed 02/18/21 PageID.120 Page 1 of 4




              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION


  KRG DRAPER PEAKS, LLC, A DELAWARE                   MEMORANDUM DECISION AND
  LIMITED LIABILITY COMPANY,                          ORDER GRANTING PLAINTIFF’S
                                                      EX PARTE MOTION TO SERVE
          Plaintiff,                                  DEFENDANTS BY ALTERNATIVE
                                                      MEANS (DOC. NO. 8)
  v.

  STF DRAPER, LLC, a Utah limited liability
  company dba THE SWEET TOOTH FAIRY OF Case No. 2:20-cv-00659-DAO
  DRAPER; MEGAN FAULKNER BROWN, an
  individual; and ETHAN KELLY BROWN, an     Magistrate Judge Daphne A. Oberg
  individual,

          Defendants.


       Before the court is Plaintiff’s Ex Parte Motion to Serve Defendants by Alternative Means

(“Mot.,” Doc. No. 8). Plaintiff also filed a supplemental memorandum in support of its motion.

(Suppl. Memo. in Support of Mot. to Serve Defs. by Alternative Means (“Suppl. Mem.”), Doc.

No. 10.) As set forth in the briefing and supporting declarations and exhibits, Plaintiff attempted

to serve the registered agent of Defendant STF Draper, LLC (“STF Draper”) at several addresses

listed with the Utah Division of Corporations, but the addresses were incorrect. (Mot. 2, Doc.

No. 8; Aff. of Todd Oram in Support of Mot. (“Oram Aff.”) ¶ 2, Doc. No. 8-1.) Plaintiff also

made numerous unsuccessful attempts to serve Defendants Megan Brown and Ethan Brown,

who are managers of STF Draper, at several addresses listed for them in Plaintiff’s records and

those of the Utah Division of Corporations. (Mot. 2–3, Doc. No. 8; Oram Aff. ¶ 2, Doc. No. 8-

1.) Plaintiff also sent emails to the email addresses listed on the website for The Sweet Tooth

Fairy (a dba of STF Draper) requesting Defendants waive service. (Suppl. Mem. 2–3, Doc. No.



                                                 1
  Case 2:20-cv-00659-DAO Document 11 Filed 02/18/21 PageID.121 Page 2 of 4




10; Aff. of David L. Pinkston in Support of Suppl. Mem. (“Pinkston Aff.”) ¶¶ 3–5, Doc. No. 10-

5.) Mr. Brown then called Plaintiff’s counsel and provided his email address. (Suppl. Memo. 5,

Doc. No. 10; Pinkston Aff. ¶¶ 7–8, Doc. No. 10-5.) Mr. Brown responded to Plaintiff’s

counsel’s email sent to that address and stated he was retaining counsel, but he did not agree to

waive service. (Suppl. Memo. 5, Doc. No. 10; Pinkston Aff. ¶¶ 9–11, Doc. No. 10-5.) Plaintiff

now seeks leave to serve Defendants by first class mail and email to all of the physical and email

addresses it currently possesses for Defendants. (Suppl. Memo. 5, Doc. No. 10, Doc. No. 10-5.)

       Federal Rule of Civil Procedure 4(e) governs serving an individual, and Federal Rule of

Civil Procedure 4(h) governs serving a corporation, partnership, or other unincorporated entity.

Rule 4(h)(1)(A) permits service of such entities “in the manner described in Rule 4(e)(1) for

serving an individual.” Fed. R. Civ. P. 4(h)(1)(A). Rule 4(e) provides that service may be

completed on an individual by “following state law for serving a summons in an action brought

in courts of general jurisdiction in the state where the district court is located or where service is

made.” Fed. R. Civ. P. 4(e)(1). In this case, Plaintiff filed his complaint in the District of Utah.

Therefore, Utah law applies.

       Utah Rule of Civil Procedure 4(d)(5)(A) provides that “[i]f the identity or whereabouts of

the person to be served are unknown and cannot be ascertained through reasonable diligence . . .

or if there is good cause to believe that the person to be served is avoiding service, the party

seeking service may file a motion to allow service by some other means.” Utah R. Civ. P.

4(d)(5)(A). The motion must include “[a]n affidavit or declaration supporting the motion

[setting] forth the efforts made to identify, locate, and serve the party.” Id. Additionally, Rule

4(d)(5)(B) provides:

       If the motion is granted, the court will order service of the complaint and summons
       by means reasonably calculated, under all the circumstances, to apprise the named


                                                   2
  Case 2:20-cv-00659-DAO Document 11 Filed 02/18/21 PageID.122 Page 3 of 4




        parties of the action. The court’s order must specify the content of the process to be
        served and the event upon which service is complete. Unless service is by
        publication, a copy of the court’s order must be served with the process specified
        by the court.

Utah R. Civ. P. 4(d)(5)(B).

        Plaintiff has met its burden to make reasonably diligent efforts to locate and serve

Defendants by making multiple attempts to serve them at the addresses listed with the Utah

Division of Corporations and uncovered through Plaintiff’s investigations, as well as by

attempting to contact Defendants through email. Moreover, the alternative service methods

proposed by Plaintiff are reasonably calculated under the circumstances to apprise Defendants of

this action.

        For these reasons, the court GRANTS the motion and ORDERS that Defendants STF

Draper, Megan Brown, and Ethan Brown may be served as follows:

        (1) By mailing via first class mail the summons, the complaint, and a copy of this order

               to the following addresses:

                  a. The address for the registered agent of STF Draper, Executive Management

                      Services, LLC, listed with the Division of Corporations, which is 57 West 200

                      South, Ste. 350, Salt Lake City, UT 84101.

                  b. Another address for the registered agent of STF Draper, Executive

                      Management Services, LLC, listed with the Division of Corporations, which

                      is 222 S. Main Street, Suite 500, Salt Lake City, UT 84101.

                  c. The address listed for the Browns in the records of Draper Peaks, 870 North

                      1100 East, Provo, UT 84604.

                  d. An address listed for the Browns with the Division of Corporation, 3451

                      Hillside Drive, Lehi, UT 84043.


                                                  3
Case 2:20-cv-00659-DAO Document 11 Filed 02/18/21 PageID.123 Page 4 of 4




           e. The address believed to be the current address for the Browns, 2960 North

               600 East, Lehi, UT 84043.

    (2) By sending the summons, the complaint, and a copy of this order to Defendants at the

       following email addresses three times per week for two consecutive weeks, not more

       often than once every other day (unless a written response is received acknowledging

       receipt of service on behalf of all Defendants):

       hello@thesweettoothfairy.com
       bluffdale@thesweettoothfairy.com
       megan@thesweettoothfairy.com
       ebrown@thesweettoothfairy.com

    (3) Upon completion of these steps, Plaintiff shall file proof of compliance with the

       court’s order.

    (4) The deadline to complete service is extended to March 31, 2021.

    DATED this 17th day of February, 2021.

                                          BY THE COURT:


                                          ____________________________________
                                          Daphne A. Oberg
                                          United States Magistrate Judge




                                             4
